DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice
The documents mailed 03/19/2021 appeared in error.  Examiner, Michael Pham, mistakenly identified serial number when creating these documents.  Please disregard these documents.   The Office Action for the instant application is as follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the lid portion" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 4,977,502) in view of Seidman et al. (US 2011/0193795).
Regarding claim 1, Baker teaches a fare box (10) which is configured to receive and collect money put in the fare box as a fare, wherein keypad panel operating part (36) which is operated at a time of setting an operation of receiving and collecting the money is integrally formed with the fare box, and wherein the a panel control part (152) which controls an operation of the keypad panel operating part is disposed in an inside of a fare box housing, and an operating surface of the keypad panel operating part is formed on an surface of the fare box housing (figs. 1 and 6).
Baker is silent to the keypad panel operating part is a touch-panel type.

In view of Seidman’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker by incorporating the teaching as taught by Seidman in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of utilizing an alternative and well-known user interface.
Regarding claim 3, Baker as modified by Seidman teaches all subject matter claimed as applied above.  Baker further teaches a bill path shutter mechanism which closes a bill path formed in an inside of a fare box body in an interlocking manner with an operation of opening a lid portion which opens or closes an opening portion of the fare box body (col. 7, line 40 to col. 8, line 34).
Regarding claim 4, Baker as modified by Seidman teaches all subject matter claimed as applied above.  Baker further comprising a coin path mechanism which, in a state where a lid portion which opens or closes the opening portion of the fare box body is in a closed state, switches a path through which a coin passes to a bypass where coins do not pass through a coin identifier of a coin identifying sensor part by operating a movable part positioned on a coin path of a coin identifier module (col. 4, lines 12-17 and col. 17, lines 27-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/Primary Examiner, Art Unit 2887